Citation Nr: 0024893	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  96-40 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  In a December 1993 decision, the RO denied service 
connection for a left ankle disorder.

2.  The evidence submitted since the December 1993 RO denial 
of service connection is new and bears directly and 
substantially on the question of whether a left ankle 
disorder has been diagnosed.  

3.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed left ankle disorder and 
service.


CONCLUSIONS OF LAW

1.  The December 1993 decision by the RO, which denied 
service connection for a left ankle disorder, is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  The evidence submitted to reopen the claim for service 
connection for a left ankle disorder is new and material.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a left 
ankle disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 2000); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1999) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied service 
connection for a left ankle disorder in a December 1993 
rating decision on the basis that, in essence, no current 
left ankle disorder was shown to be currently manifested.  It 
was also noted that the veteran's service medical records 
were reviewed.  The veteran was informed of this decision in 
December 1993, and filed a timely notice of disagreement 
(NOD) in December 1993.  A statement of the case was issued 
the veteran in January 1994.  However, the veteran is not 
shown to have completed his appeal, by means of the 
submission of a substantive appeal, within the requisite 
period of time.  See 38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.302(b) (1999).

The December 1993 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991).  As a result, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the December 1993 rating decision.  In this 
case, the veteran has submitted written assertions concerning 
his claimed disability as well as photocopies of various 
service medical records as well as medical records, which are 
shown to include a treatment report dated in November 1995 
from a private physician, Dr. Stevens.

The Board has taken particular note of the above-mentioned 
November 1995 private treatment record.  Review of this 
treatment note shows that the veteran was afforded treatment 
for left ankle problems which he attributed to his period of 
service in the Navy.  The veteran reported experiencing 
periodic problems with his left ankle since incurring an 
ankle sprain in 1988.  Examination showed general tenderness 
over the anterior medial joint line of the ankle and in the 
area adjacent over the talus distally.  X-rays were taken.  
The diagnosis was traumatic osteoarthritis, talonavicular 
joint, left foot and possible osteonecrosis.  

The Board observes that this evidence is new to the record, 
and, in view of the less stringent standard for materiality 
set forth in Hodge, supra, the Board finds that this new 
evidence bears directly and substantially on the question of 
whether a disorder of the left ankle has been diagnosed.  
Accordingly, the veteran's claim for service connection for a 
left ankle disorder is reopened.

Having reopened the veteran's claim for service connection 
for a left ankle disorder, the Board observes that the next 
step following the reopening of the veteran's claim is 
consideration of the claim on a de novo basis.  In this 
regard, the Board would point out that service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Additionally, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran believes that his left ankle problems are 
essentially residual to ankle problems which he experienced 
during his period of active service.  See NOD, received by VA 
in December 1993.  See also VA Form 21-4138, Statement in 
Support of Claim, dated in December 1995.  

In Elkins v. West, 12 Vet. App. 209, 218-219 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that once a claim for service connection has been 
reopened upon the presentation of new and material evidence, 
the VA must determine whether, based upon all of the evidence 
of record, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  Only after a determination that the 
claim is well grounded may the VA proceed to evaluate the 
merits of the claim, provided that the VA's duty to assist 
the veteran with the development of facts pertinent to his or 
her claim under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999); see 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Board would point out that in a case where the underlying 
claim subject to reopening is clearly not well grounded, 
generally presuming the credibility of the evidence of 
record, a remand for application of 38 C.F.R. § 3.156(a) 
(1999) and Hodge is unnecessary because the failure to apply 
this regulation under such circumstances would not be 
prejudicial to the claimant.  Winters, supra, at 208.  See 38 
U.S.C.A. § 7261(b) (West 1991) (the Court shall take due 
account of prejudicial error); see also Edenfield v. Brown, 8 
Vet. App. 384, 390-91 (1995); Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); cf. Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual" that a claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his or her 
claim, and the claim must fail.  See Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage, supra, at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. § 
3.303(b) (1999) "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, supra, at 498.

Review of the service medical records shows that the Report 
of Medical Examination conducted in September 1987 in 
conjunction with the veteran's service enlistment indicated 
that clinical evaluation of his left ankle was normal.  A 
health record dated in January 1988 shows that the veteran 
complained of left ankle pain.  Full range of motion was 
reported and no swelling was shown.  In February 1988 the 
veteran was treated for left ankle pain.  Neither swelling 
nor discoloration was noted, and full range of motion was 
shown to have been demonstrated.  Left ankle weakness was 
diagnosed.  In March 1988 the veteran was seen for additional 
complaints regarding his left ankle.  He reported first 
experiencing pain during the first week of boot camp.  
Examination showed positive post drawer's sign testing with 
crepitus; otherwise normal.  The veteran is also shown to 
have complained of left ankle instability in March 1988.  
Ligamentous strain of the left ankle was diagnosed in March 
1988.  The veteran was instructed to perform active range of 
motion and passive resistance ankle exercises.  A radiologic 
consultation request/report shows that X-ray examination was 
performed in April 1988.  The ankle joints were reported as 
being essentially negative.  The Report of Medical 
Examination conducted in October 1993 in conjunction with the 
veteran's service separation indicates that clinical 
evaluation of his left ankle was normal.  A Report of Medical 
History, completed by the veteran at the time of his service 
separation examination, shows that the examiner noted that 
the veteran had occasional joint pain, especially with 
weather changes.  This was noted to be non-incapacitating.  

As indicated above, private medical records pertaining to 
treatment afforded the veteran for his left ankle problems 
subsequent to his service separation have been associated 
with the record since the December 1993 RO rating decision.  
The Board again notes that a November 1995 treatment record 
shows that the veteran complained of experiencing periodic 
problems with his left ankle since incurring an ankle sprain 
in 1988.  The diagnosis was traumatic osteoarthritis, 
talonavicular joint, left foot and possible osteonecrosis.  
He was also seen by the same physician, Dr. Stevens, in 
January 1996.  The veteran was advised at that time to 
continue to wear an insert.  

Other private medical records associated with the record 
subsequent to December 1993 are shown to include an X-ray 
report dated in July 1996.  Small exostoses were noted along 
the medial aspect of both ankles.  No other specific 
abnormalities were reported and no evidence of acute osseous 
abnormality was reported.  

A letter dated in August 1996 from a private physician, Dr. 
Goff, indicates that she had seen the veteran on several 
occasions and that he was in good physical health.  She added 
that the only findings were small exostoses on the medial 
aspect of both ankles.  It was also noted that the veteran 
was being referred to an orthopedic physician, Dr. Stevens, 
in August 1996, for evaluation concerning the above-described 
bilateral ankle condition.  

A letter, dated in August 1996, and shown to have been 
written by Dr. Stevens, has also been associated with the 
evidence of record.  Dr. Stevens indicated that he had 
examined the veteran earlier in August 1996.  He also 
mentioned that he had previously treated the veteran.  Dr. 
Stevens noted that he had reviewed a copy of a service 
medical record dated in February 1988 which showed that the 
veteran was seen and evaluated for left ankle and foot pain 
associated with stress reactivity.  He added that tenderness 
was noted at that time in the area of the veteran's 
talonavicular ligament.  Dr. Stevens also noted that X-rays 
made at that time were reported to be essentially normal, 
although he did not have the official radiologist report.  

Dr. Stevens pointed out that following his examination of the 
veteran in August 1996 bilateral foot X-rays were taken.  
These radiographic findings were reported to show "fairly 
significant" arthritic bony changes in the bilateral 
talonavicular joints; perhaps worse on the left.  He noted 
that these findings were consistent with osteochondritis 
dissecans or osteochondrosis.  The letter also noted that the 
physician had advised the use of orthotic spacers to prevent 
joint torsion.  

In this case, there is no competent medical evidence of a 
nexus between the veteran's currently diagnosed left ankle 
disorder and any incident of service, to include the 
treatment afforded the veteran inservice for left ankle 
ligament strain.  Also, and as previously noted, the initial 
diagnosis of a left ankle disorder, to include arthritis, was 
not made until 1995.  Thus, entitlement to service connection 
on a presumptive basis is not warranted.  In addition, a 
medical finding to the effect that the veteran's current left 
ankle problems are related to his period of service is not 
shown to be of record.  

Indeed, the assertions made by the veteran constitute the 
only evidence suggesting a nexus between his left ankle 
disorder and service.  He, however, has not been shown to 
possess the medical expertise necessary to establish a nexus 
between a currently diagnosed disorder and service.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Therefore, the 
lay evidence of record, alone, does not provide a sufficient 
basis upon which to find this claim to be well-grounded.  See 
Grottveit, supra, at 93.

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a left ankle disorder is well-grounded.  In 
the absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well-
grounded.  Since this claim is not well-grounded, the VA has 
no duty to assist the veteran in developing the record to 
support his claim.  See Epps, supra, at 1467-68 ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well-grounded' claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for the claimed benefit.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

ORDER

New and material evidence having been submitted, the claim 
for service connection for a left ankle disorder is reopened.  
To this extent, the appeal is allowed.

A well-grounded claim not having been submitted, service 
connection for a left ankle disorder is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

